Citation Nr: 0636576	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-43 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
passive-dependent personality disorder (also claimed as 
depression, stress, and anxiety).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
June 1971 to May 1974, and served on active duty for training 
with the Air Force National Guard from July 1979 to March 
1980.  He later was a member of the Air Force Reserve, 
apparently from June 1981 until his honorable discharge in 
March 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

At his request, the veteran was scheduled for a Travel Board 
hearing before a Veterans Law Judge at the RO.  He did not 
report for the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The record in this case reveals several opportunities to 
afford the veteran additional assistance to develop evidence 
to substantiate his claim.  VA hospital records dated in 
August 1974 mention planned treatment with a private 
psychiatrist.  August 1980 to January 1981 records mention 
psychiatric follow-up with Dr. I, at the Fort Snelling Mental 
Health Center.  The private medical records from August 1995 
to January 2003 include references to letters in support of 
his claim for Civil Service Disability Benefits of July or 
August 1996, and of January 2003 by the veteran's primary 
physician about his psychiatric status.  The same physician's 
notes make referenceto psychotherapy with L.C., Ph.D., 
apparently beginning about July 1996.  Either of these 
letters or the therapy treatment records could possibly 
provide a link between service and the symptoms heretofore 
adjudicated to be a personality disorder, which the veteran 
claims to be depression and anxiety.

In seeking to afford the veteran this further assistance, it 
is worth mentioning that VA has previously requested that he 
authorize VA to obtain, or himself provide, pertinent medical 
records.  He provided authorization to obtain what has turned 
out to be extensive records from his primary care provider.  
He did not authorize VA to obtain records from Dr. C, supra.  
The primary care records include medical reports from other 
practitioners on other disorders.  It is reasonable for now 
to speculate that the veteran assumed the letters and 
psychotherapy records would be in the records provided, but 
the records received refer to the letters being on the 
"other side" of the veteran's chart.  The RO should request 
the veteran to authorize VA to obtain records from Dr. C and 
the above-mentioned letters from his primary physician.  If 
he chooses not to authorize VA to obtain them, that is his 
prerogative, but he should be aware that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In its current posture, this case has a procedural 
peculiarity that can and should be resolved while it is 
opportune.  When the veteran filed his current claim in March 
2003, VA had most recently denied the claim at issue in June 
1974.  Taking note of this, the August 2003 rating decision 
found that there was new and material evidence to reopen the 
claim.  See 38 U.S.C.A. §§ 5108, 7105(c).  The Board may not 
merely accede to the RO's finding, but must make an 
independent determination that a claim is reopened before 
addressing the merits of the claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Even though the RO has found the evidence sufficient to 
reopen, the Board is not at this time deciding that threshold 
question.  Unfortunately, under recent judicial precedent 
issued after the RO's action but still during the pendency of 
this appeal, the U.S. Court of Appeals for Veterans Claims 
held that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The Court also found that material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
Therefore, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish the claim that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

The Board recognizes that, with its letter advising the 
veteran of the scheduling of his Travel Board hearing, which 
was issued on the date that Kent was decided, the RO enclosed 
a notice as to potential downstream issues in a service 
connection claim, such as an eventual disability rating and 
effective date, pursuant to the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That notice, 
however, did not address the factors later found required in 
Kent.

The veteran should not infer from this Remand that the Board 
is inclined to any particular finding or result as to whether 
the claim should be reopened, but the Kent precedent requires 
that the RO afford the veteran notice of how to reopen a 
finally denied claim, as described above.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Notify the veteran of the information 
and evidence necessary to reopen the 
claim for service connection disallowed 
in June 1974 as a claim for service 
connection for a personality disorder and 
now also claimed as for depression, 
anxiety, and stress.  Explain the basis 
of the prior denial and the type of 
evidence necessary to cure the gap in the 
evidence found previously.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); see Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Obtain any available psychiatric 
treatment or psychotherapy treatment 
records of 1974 and thereafter in 
Minneapolis, Minnesota; of January 1981 
and thereafter from Fort Snelling Mental 
Health Clinic; and beginning 
approximately July 1996 to the present 
from L.C., Ph.D.  Also request copies of 
the letters about the veteran's 
psychiatric status mentioned in a 
progress note of Dr. S on July 30, 1996, 
and in his office notes of August 8, 
2002, to January 2, 2003.  Request the 
veteran to provide any necessary 
authorization for release of this 
information.

3.  If, and only if, the additional 
evidence obtained reveals another VA 
psychiatric examination or a VA medical 
opinion is necessary, provide such 
examination or obtain such opinion.

4.  Readjudicate the claim at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


